Citation Nr: 0116223	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for venous 
varicosities of the left calf and distal thigh, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
venous varicosities of the left calf and distal thigh.

3.  Entitlement to service connection for a right knee and 
leg disability, to include as secondary to the veteran's 
service-connected venous varicosities of the left calf and 
distal thigh.

4.  Entitlement to service connection for a low back disorder 
as secondary to the veteran's service-connected venous 
varicosities of the left calf and distal thigh.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder (on 
a direct basis only).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's venous varicosities of the left calf and 
distal thigh are manifested by subjective complaints of pain 
and objective evidence of edema; the disability is not more 
than mildly disabling, with no evidence of erythema, 
ulceration, or inflammation.

3.  The medical evidence does not show an etiological 
relationship between current hypertension and either service 
or a service-connected disability.  

4.  The medical evidence does not show an etiological 
relationship between a current right knee and leg disorder 
and either service or a service-connected disability.  

5.  The medical evidence does not show an etiological 
relationship between a current low back disorder and a 
service-connected disability.  

6.  The veteran's initial claim for service connection for a 
back disorder (on a direct service connection basis) was 
denied in a February 1996 rating decision and subsequently 
dismissed in an October 1997 Board decision.

7.  Evidence added to the file since the October 1997 Board 
decision is new and bears directly and substantially on the 
question of whether a back disorder was incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for venous varicosities of the left calf and distal thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The veteran's hypertension was not incurred or aggravated 
as a result of service or his service-connected venous 
varicosities of the left calf and distal thigh.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The veteran's right knee and leg disability was not 
incurred or aggravated as a result of service or his service-
connected venous varicosities of the left calf and distal 
thigh.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  The veteran's low back disorder was not incurred or 
aggravated as a result of his service-connected venous 
varicosities of the left calf and distal thigh.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  The October 1997 Board decision dismissing the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7104 (2000).

6.  Evidence submitted since the October 1997 Board decision 
is new and material, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Specifically, the RO has afforded the veteran comprehensive 
VA examinations and the Board has obtained a VHA opinion 
regarding the etiology of his hypertension.  The Board has 
also obtained all records of relevant medical treatment; 
although the veteran reported during his November 1999 VA 
Travel Board hearing that he was currently seeing a 
chiropractor, he did not suggest that records of such 
treatment addressed the etiology of a current back 
disability.  As such, the Board finds no basis for remanding 
this case back to the RO solely to obtain such records.  The 
veteran also mentioned treatment from several other doctors 
but noted that his efforts to obtain those records had been 
unsuccessful.  See generally Counts v. Brown, 6 Vet. App. 
473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records), 
quoting Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).

Also, in its July 1999 Statement of the Case, the RO informed 
the veteran of the type of evidence that he would need to 
provide in support of his claims.  As such, the Board is 
satisfied that the RO has, in essence, complied with the 
newly enacted notice provisions of the VCAA, even though this 
law was enacted subsequent to the RO's adjudication of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Increased evaluation for venous varicosities of 
the left calf and distal thigh

In a May 1995 rating decision, the RO granted service 
connection for venous varicosities of the left calf and 
distal thigh based on in-service hospitalization for left 
thrombophlebitis and the results of an April 1995 VA 
examination.  A 20 percent evaluation was assigned, effective 
from March 1995.  This evaluation has since remained in 
effect.

During a December 1997 VA arteries and veins examination, the 
veteran complained of swelling of the legs and pain in the 
ankles.  The examination revealed tenderness and some 
hardening over the varicose veins, especially in the proximal 
half of the leg and behind the knees.  However, there was no 
evidence of any ulcerations, rashes, or interdigital 
problems.  The arterial system, dorsalis pedis, and popliteal 
femoral pulses were palpable bilaterally and symmetrical.  
Some thickening of the skin on the outer aspect of the left 
leg was noted, along with 1+ edema.  The diagnosis was an 
incompetent superficial venous system of the left lower 
extremity.  The examiner noted the absence of evidence of 
inflammation, a rash, or significant changes in the 
varicosity.  In fact, the varicosity was more at the knee 
level and below.  The examiner noted that the veteran was 
presently able to sit, stand, walk, and perform daily tasks; 
however, it was difficult for him to put on his shoes.  

The veteran complained of left leg swelling and pain during 
an April 1999 RO hearing.  He stated that he wore support 
hose and that the pain was "tortuous" seven to nine days 
per month.  

On a VA arteries and veins examination in May 1999, the 
veteran stated that his last left leg inflammation occurred 
"quite a while ago" and that he was currently taking 
Indomethacin for chronic left leg pain.  The examination 
revealed palpable varicosities along the posterior medial 
aspect of the left lower thigh, starting approximately 10 
centimeters above the superior margin of the patellar and 
extending down to the mid calf.  There was no tenderness, 
erythema, or calor over these varicosities.  The thigh 
diameter was 72.5 centimeters on the right and 70 centimeters 
on the left; the calf diameter (measured 22 centimeters below 
the superior margin of the patellar) was 50 centimeters on 
the right and 54.5 centimeters on the left.  There was +2 
edema in the left ankle.  The diagnoses were incompetent 
superficial veins of the left leg, with chronic left lower 
extremity edema and some dependent edema bilaterally; and no 
evidence of acute thrombophlebitis.  The veteran's disability 
was characterized as mildly disabling. 

During his November 1999 VA Travel Board hearing, the veteran 
testified of  continued pain and swelling in the left leg, 
requiring medication.  He added that he needed to elevate his 
leg on a frequent basis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the current 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's service-connected left leg 
varicosities at the 20 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2000).  Under this section, varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of the extremity and with or without beginning 
stasis pigmentation or eczema, warrant a 20 percent 
evaluation.  A 40 percent evaluation is appropriate for 
varicose veins manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  

In this case, the veteran has complained of pain and swelling 
in the left knee, and edema has been shown upon examination.  
There is no medical confirmation, however, of erythema, 
ulceration, or inflammation.  Of significance is the opinion 
of the VA doctor who examined the veteran in May 1999 and 
described his varicosities as "stable and mildly 
disabling."  This evidence demonstrates that the currently 
assigned 20 percent evaluation fully contemplates the degree 
of the veteran's disability.  

Overall, the Board finds that the criteria for an evaluation 
in excess of 20 percent for the veteran's left leg 
varicosities have not been met, and the preponderance of the 
evidence is therefore against his claim for this benefit.  
Although VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue, the doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected venous varicosities have markedly 
interfered with his employment status, beyond that 
interference contemplated by the assigned evaluation, and the 
disorder has not necessitated frequent periods of 
hospitalization. As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Also, certain chronic diseases, 
including arthritis and heart diseases, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2000).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Hypertension

The veteran's blood pressure readings during service were 
134/80 at enlistment in July 1967; 126/90 on May 8, 1970; and 
104/64 on his June 1970 separation examination.  

An April 1995 VA examination revealed blood pressure of 
142/90, and several subsequent VA treatment records also show 
elevated blood pressure.  An outpatient treatment record from 
November 1997 indicates that the veteran weighed 314 pounds 
and had been a smoker for 25 years.  

In May 1999, the veteran was examined by a VA doctor who had 
reviewed his claims file.  The diagnosis was essential 
hypertension, not well controlled.  This doctor opined that 
the veteran's hypertension was not related to his service-
connected left leg varicosities.  

In a December 1999 opinion, Russell Adams, M.D., noted that 
the veteran had a history of hypertension of many years' 
duration and that, upon a review of VA records, "it appears 
that he was hypertensive while in the Service" in view of 
the noted May 1970 blood pressure reading.

At the request of the Board, the veteran's claims file was 
reviewed in May 2001 by Veterans Health Administration (VHA) 
physician.  Basab K. Mookerjee, M.D., Chief of Nephrology for 
a VA healthcare system, noted that the veteran had one 
elevated blood pressure reading in service and that it was an 
axiom in the field that more than one such measurement in the 
hypertensive range was necessary for the diagnosis.  

Citing to a recent medical study, he explained that a single 
measurement may be affected by extraneous factors, previous 
exertion or other uncontrolled factors.  The veteran's weight 
was also noted to be a "confounding" variable.  Dr. 
Mookerjee acknowledged Dr. Adams' opinion but emphasized that 
he could not find any other documentation of hypertension 
aside from the one reading of May 8, 1970.  Dr. Mookerjee 
concluded for these reasons that it was less likely than not 
that the veteran's hypertension originated during service.  

Further, the Board finds is no medical evidence suggesting an 
etiological or causal relationship between the veteran's 
current hypertension and his service-connected left leg 
varicosities.  The opinion of Dr. Adams is in conflict with 
the opinion of Dr. Mookerjee.  Although both doctors 
indicated that they had reviewed prior VA records, only Dr. 
Mookerjee's statement is supported by medical rationale, 
particularly as to the necessity of more than one blood 
pressure reading to establish a diagnosis.  Dr. Adams offered 
no support for his conclusion that the veteran's one in-
service high blood pressure reading was indicative of 
hypertension.  As such, the Board attaches greater probative 
value to the VHA doctor's opinion than to that of Dr. Adams.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence"). 

The only other evidence of record supporting the veteran's 
claim is his lay opinion, as indicated during his November 
1999 VA Travel Board hearing.  Again, however, the veteran 
has not been shown to possess the requisite level of medical 
expertise needed to render a competent opinion as to the 
etiology of a disease such as hypertension.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, and the claim must be denied.  The provisions 
of 38 U.S.C.A. § 5107(b) are in applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55.

C.  Right knee and leg disorder

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any right lower 
extremity symptoms.  Similarly, a September 1995 letter from 
Dr. Adams reflects that the veteran's right leg was "totally 
asymptomatic with no varicosities being present."  A 
December 1997 VA arteries and veins examination report 
revealed some hardening of the varicose veins behind the 
knees bilaterally.  VA x-rays in May 1999 revealed no 
abnormalities of the knees.  Although a VA orthopedic 
examination report from the same date contains a diagnosis of 
mild osteoarthritic changes of the right knee, this examiner 
noted that current orthopedic literature did not support the 
concept of the degeneration of one knee due to contralateral 
disease and that the veteran's right knee disorder, 
therefore, had no etiological relationship with his left leg 
disorder.  

In this case, there is no medical evidence supporting the 
conclusion that the veteran's right knee and leg disorder is 
etiologically related to either service or his service-
connected varicosities of the left leg.  In fact, the only 
evidence of record supporting the veteran's claim is his lay 
opinion at the November 1999 VA Travel Board hearing.  Again, 
however, as a layman the veteran does not possess the medical 
expertise needed to render a competent opinion as to the 
etiology of a disorder of the right lower extremity.  See 
Routen v. Brown, 10 Vet. App. at 186; YT v. Brown, 9 Vet. 
App. at  201; Espiritu v. Derwinski, 2 Vet. App. at 494-95.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee and leg 
disorder, and the claim must be denied.  
D.  Low back disorder

As a preliminary matter, the Board would point out that this 
portion of this decision addresses only the question of 
whether the veteran incurred a low back disorder as secondary 
to his service-connected venous varicosities.  As described 
in greater detail below, the question of whether the 
veteran's claimed low back disorder was incurred in or 
aggravated by service was previously before the Board and is 
addressed as a separate issue.

A February 1996 VA spine examination revealed early 
degeneration and slight narrowing of L4-L5 and L5-S1 
vertebral levels, but no information was provided as to 
etiology or cause of the degeneration in the examination 
report.  The veteran's claims file was reviewed by a VA 
doctor in May 1999.  This examiner, following a physical 
examination, rendered the opinion that the veteran's low back 
pain had no etiological relationship with his left lower leg 
varicosities and that it was at least as likely that his back 
pain was associated with morbid obesity.  

The veteran has submitted no medical evidence indicating that 
his low back disorder is in any way related to his service-
connected varicosities.  Indeed, the only evidence of record 
supporting his claim is his lay opinion at the November 1999 
VA Travel Board hearing.  Again, however, the veteran has not 
been shown to possess the requisite level of medical 
expertise needed to render an opinion as to the cause of a 
low back disorder.  See Routen v. Brown, 10 Vet. App. at 186; 
YT v. Brown, 9 Vet. App. at  201; Espiritu v. Derwinski, 2 
Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder under 38 C.F.R. § 3.310 (2000), and the claim must 
be denied.  Since the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are inapplicable (see Gilbert v. Derwinski, 1 Vet. 
App. at 55), and the claim must be denied.



III.  Claim to reopen for service connection for a back 
disorder
(on a direct basis only)

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which provides, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The RO initially denied the veteran's claim for service 
connection for a back disorder in a February 1996 rating 
decision on the basis that this disorder was not causally 
related to service.  Evidence cited in this decision included 
the veteran's service medical records and the report of a 
February 1996 VA spine examination, which includes a 
diagnosis of lower mechanical back pain with evidence of 
early degeneration.  The veteran was notified of this 
decision in the same month and appealed the decision to the 
Board.  

In October 1997, the Board dismissed the appeal on the basis 
that he had not filed a timely Substantive Appeal.  As such, 
the October 1997 rating decision is final under 38 U.S.C.A. 
§ 7104(a) (West 1991).  The materials that must be considered 
in determining whether new and material evidence has been 
submitted in this case are the documents added to the record 
since that decision.  

In this case, the relevant evidence of record submitted since 
the October 1997 rating decision includes the aforementioned 
December 1999 statement from Dr. Adams, who reviewed the 
veteran's VA records and opined that it was "more than 
likely" that his back pain originated during service.  This 
evidence is new and bears directly and substantially on the 
question of whether the veteran's current low back disorder 
was incurred in or aggravated by service.  Accordingly, the 
evidence is sufficient to reopen the veteran's claim for 
service connection for a back disorder (on a direct service 
connection basis).  To this extent, the appeal as to this 
issue is allowed.  


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for venous varicosities of the left calf and distal 
thigh is denied.

The claim of entitlement to service connection for 
hypertension, to include as secondary to the veteran's 
service-connected venous varicosities of the left calf and 
distal thigh, is denied.

The claim of entitlement to service connection for a right 
knee and leg disability, to include as secondary to the 
veteran's service-connected venous varicosities of the left 
calf and distal thigh, is denied.

The claim of entitlement to service connection for a low back 
disorder as secondary to the veteran's service-connected 
venous varicosities of the left calf and distal thigh is 
denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder (on a direct 
basis only).  The appeal is granted to this extent only.

REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder on a direct basis, the question of 
whether the disorder is etiologically related to service has 
not yet been addressed by a VA examination.  Rather, the 
veteran's May 1999 VA spine examination dealt only with the 
claimed relationship between this disorder and his service-
connected left leg varicosities.  At the time, of course, the 
RO had not had an opportunity to consider the December 1999 
opinion from Dr. Adams.  Accordingly, the Board concludes 
that a VA examination is warranted.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992). 

In order to fully and fairly adjudicate the veteran's claim, 
this case is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and etiology of his current low 
back disorder.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  Based on a review of the 
claims file and the current findings, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that a current low back 
disorder, if present, is etiologically 
related directly to the veteran's period 
of active service, and discuss the 
rationale for the opinion.  

2.  The RO should then adjudicate the 
veteran's claim for service connection 
for a low back disorder (on a direct 
basis only).  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the usual opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

